DETAILED ACTION

This Office Action is in response to the amendment, filed on June 4, 2021, and the interview, conducted on June 3, 2021.  Primary Examiner acknowledges Claims 21-45 are pending in this application, with Claims 21 and 33 having been currently amended, Claims 44 and 45 having been newly added, and Claims 1-20 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 26-34, and 37-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stallard et al. (2008/0066757) in view of Sniadach (2009/0211574). 
As to Claim 21, Stallard discloses a mask assembly (10 - Figure 1A, “a full facial mask assembly ("FMA") 10” Para 0022) for providing Non-invasive Positive Pressure Ventilation (NPPV) therapy to a patient to treat sleep disordered breathing (SDB) (Para 0002), the mask assembly (10) comprising: a frame (14, “frame 14” Para 0022) at least partly forming a cavity (defined by the interior for receiving the patient’s mouth and nose -- “a full facial mask a vent assembly 42 for gas washout.” Para 0024) positioned on the frame (14) and configured to washout (“for gas washout”) gas during therapy; a primary gas delivery inlet (defined by the connection of 18 to 14, “an elbow assembly 18 provided to the frame 14 and adapted to be connected to an air delivery tube (not shown) that delivers breathable gas to the patient” Para 0022) configured to be connected to an air delivery tube (“air delivery tube”) to provide pressurized gas from a primary source (“breathable gas”) to the cavity (defined by the interior for receiving the patient’s mouth and nose) during therapy; and a supplemental gas port (70, “The ports 70 are positioned so that in use, oxygen or other breathable gas can be delivered close to the patient's nares.” Para 0025) configured to be connected to an end of a supplemental gas delivery tube to provide supplemental gas (“oxygen or other breathable gas”) from a supplemental gas source to the cavity (defined by the interior for receiving the patient’s mouth and nose) to be provided to the patient during therapy; a cushion (16, “a cushion 16 provided to the frame 14 and adapted to form a seal with the patient's face” Para 0022) connected to a perimeter of the frame (14) and configured to contact and seal against the patient’s face (a seal with the patient's face” Para 0022) in use; headgear (“headgear assembly”, “A headgear assembly (not shown) may be removably attached to the frame 14 and the forehead support 20 to maintain the mask assembly 10 in a desired adjusted position on the patient's face.” Para 0022) removably (“removably”) attached to the frame (14) and configured to hold the frame (14) and the cushion (16) in position on the patient’s face in use.  does not expressly disclose “the second end of the supplemental gas delivery device being positioned inferior to the vent assembly within the cavity.” 
Sniadach teaches a mask assembly (180) for providing coverage of the nose and mouth of a patient having a cavity (defined by the interior of 184 which receives the patient’s nose and mouth), wherein the mask assembly includes a port (188) for receiving gas via a gas delivery device (Figures 10 and 11). Sniadach  teaches a first end of the gas delivery device (Figures 10 and 11) includes a gas delivery tube (204) is inserted (via 198) into the port (188) to provide fluid communication between a gas delivery source and the cavity (defined by the interior of 184 which receives the patient’s nose and mouth) of the mask (180) and a second end of the gas delivery device (Figures 10 and 11) includes an tube (65) internally located within the cavity (defined by the interior of 184 which receives the patient’s nose and mouth) to “enhance ventilation of the patient” (Para 0156). 

Therefore, it would have been obvious to one having ordinary skill in the art to modify the supplemental gas delivery device of Stallard to include the connections of the first and second ends as taught by Sniadach  in order to position the fluid communication of the gas source in order to facilitate ventilation of the patient. 
As to Claim 22, the modified Stallard, specifically Sniadach  teaches the second end of the supplemental gas delivery device (Sniadach  - 65) is configured to be positioned, in use, such that the patient's nares are between the vent assembly and the second end of the supplemental gas delivery device to deliver the supplemental gas to the patient's nares (best seen Figure 10 and 11 of Sniadach ).  As addressed, as the vent assembly of Stallard is located near the nasal bridge region of the patient, this modified application would result in the patient's nares are between the vent assembly and the second end of the supplemental gas delivery device as claimed. 
As to Claims 23 and 34, the modified Stallard, specifically Sniadach teaches the frame (14) consists of one supplemental gas port (“the frame includes two ports 70 located in recesses 72 in the base of the frame 14.” Para 0025), and wherein the first end of the 
As to Claims 26 and 37, the modified Stallard, specifically Stallard discloses the frame (14) is shaped and dimensioned to cover the patient's nose and mouth in use (“a full facial mask assembly ("FMA")” Para 0022; and “any suitable mask assembly, e.g., a full-face (oro-nasal) mask, a mouth (oro) mask, or a nasal mask.” Para 0023).
As to Claims 27 and 38, the modified Stallard, specifically Stallard discloses the frame (14) is shaped and dimensioned to cover the patient's nose and not cover the patient's mouth in use (“any suitable mask assembly, e.g., a full-face (oro-nasal) mask, a mouth (oro) mask, or a nasal mask.” Para 0023).
As to Claims 28 and 39, the modified Stallard, specifically Stallard discloses the vent assembly (42, “the frame 14 includes a vent assembly 42 for gas washout.” Para 0024) comprises a plurality of holes (best seen Figure 1A) formed through the frame (14).
As to Claims 29 and 40, the modified Stallard, specifically Stallard discloses the supplemental gas port (70) is positioned on the frame such that the supplemental gas delivery device extends in a superior direction (defined by the notched region of 70 in Figure 1B as proximal to reference character 80) from the supplemental gas port (70) towards the patient's nares in use.
As to Claims 30 and 41, the modified Stallard, specifically Stallard discloses the supplemental gas port (70) is positioned on the frame such that the supplemental gas delivery device extends in an inferior direction (defined by the region of 70 which receives the plug 50) from the supplemental gas port towards the patient's nares in use.

As to Claims 32 and 43, the modified Stallard, specifically Stallard discloses an elbow assembly (18, “an elbow assembly 18 provided to the frame 14 and adapted to be connected to an air delivery tube (not shown) that delivers breathable gas to the patient” Para 0022) connected to the frame (14) at the primary gas delivery inlet (defined by the connection of 18 to 14, “an elbow assembly 18 provided to the frame 14 and adapted to be connected to an air delivery tube (not shown) that delivers breathable gas to the patient” Para 0022), the elbow assembly (18) configured to be connected to the air delivery tube (“air delivery tube”). 
As to Claim 33, please see the rejection of Claim 21 which addresses each of the features of the frame, vent assembly, primary gas delivery inlet, supplemental gas port, cushion, headgear, and a supplemental gas delivery port. The difference between Claim 21 and Claim 33 is the addition of the limitations “the supplemental gas delivery device being shaped and dimensioned such that, in use, the patient's nares are between the vent assembly and the second end of the supplemental gas delivery device to deliver the supplemental gas to the patient's nares.” (Similar to Claim 22). The modified Stallard, specifically Sniadach  teaches the second end of the supplemental gas delivery device (Sniadach  - 65) is configured to be positioned, in use, such that the patient's nares are between the vent assembly and the second end of the supplemental gas delivery device to deliver the supplemental gas to the patient's nares (best seen Figure 10 and 11 of Sniadach ).  As addressed, as the vent assembly of Stallard 
As to Claims 44 and 45, the modified Stallard, specifically Stallard discloses a bridging portion (80, “each recess 72 includes an asymmetrical shape bounded by upper wall 80 that supports the port 70, inner side wall 82, outer side wall 84, rear wall 86, and front wall 88, and is open at its bottom end. … The walls 82, 84, 86, 88 of the recess 72 are spaced from the port 70 by a sufficient distance to allow a small bore oxygen tube to be pushed onto the port 70, and also to allow closure portions 52 of the ports cap 50 (see FIGS. 8-16) to be received therewithin.” Para 0026) that extends from the supplemental gas port (70) into the cavity (defined by the interior for receiving the patient’s mouth and nose), and the first end of the supplemental gas delivery device being configured to receive the bridging portion (80)  to removably connect the supplemental gas delivery device to the supplemental gas port (70).

Claims 24, 25, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stallard et al. (2008/0066757) in view of Sniadach (2009/0211574), as applied to Claims 21 and 33, and further in view of Teves (5,348,000). 
As to Claims 24, 25, 35, and 36, the modified Stallard, specifically Sniadach teaches the frame (14) consists of one supplemental gas port (“the frame includes two ports 70 located in recesses 72 in the base of the frame 14.” Para 0025), and wherein the first end of the supplemental gas delivery (Sniadach  - 198) device consists of a single inlet connected to the supplemental gas port.  Yet, does not expressly disclose “the second end of the supplemental 
Teves teaches a mask assembly (20) for providing coverage of the nose and mouth of a patient having a cavity (defined by the region interior to 20), wherein the mask assembly includes a port (33A) for receiving gas via a gas delivery device (Figures 3 and 4). Teves teaches a first end of the gas delivery device (Figures 3 and 4) includes a gas delivery tube (via 28) is inserted (26) into the port (33A) to provide fluid communication between a gas delivery source and the cavity (defined by the region interior to 20) of the mask (20) and a second end of the gas delivery device (36) includes a tube (34) internally located within the cavity (defined by the region interior to 20) to provide ventilation to the nose/nostrils of the patient (Column 5, Lines 50-70).  Regarding the claimed “the second end of the supplemental gas delivery device consists of two outlets, the supplemental gas delivery device being shaped and dimensioned to position each of the outlets proximate to a corresponding one of the patient's nares”, Teves teaches second end of the supplemental gas delivery device consists of two outlets (36/36 - “a pair of nostril prongs, collectively denoted 36, are formed in said catheter 34 at the distal free end thereof” Column 4, Line 65 thru Column 5, Line 5), the supplemental gas delivery device being shaped and dimensioned to position each of the outlets (36/36) proximate to a corresponding one of the patient's nares.  Therefore, it would have been obvious to one having ordinary skill in the art to modify the second end of the supplemental gas delivery device of the modified Stallard to include two outlets, as taught by Teves to permit the delivery of gases directly to the nostrils of the patient. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 14, 16-19, 45, 46, and 48-50 of U.S. Patent No. 10,155,096 in view of Stallard et al. (2008/0066757). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant independent Claims 21 and 33 are merely broader than the patent claims 14 and 46. It is clear that all of the elements of the instant claims are found in the patent claims, except for the feature of the supplemental gas port configured to be connected to an end of the supplemental gas delivery tube to provide supplemental gas from a supplemental gas source to the cavity to be provided to the patient during therapy and a supplemental gas delivery device having a first end and a second end, the first end of the supplemental gas delivery device being removably connected to the supplemental gas port within the cavity to pneumatically communicate with the supplemental gas delivery tube through the supplemental gas port, and the second end of the supplemental gas delivery device being positioned inferior to the vent assembly within the cavity. 
096 to include the features of the supplemental gas delivery device having “a supplemental gas delivery device having a first end and a second 
With respect to all the claims, both recite the features of the mask assembly for NPPV therapy to treat SDB comprising a frame, a vent assembly, a primary gas delivery inlet, a supplemental gas port, a cushion, a headgear, and a supplemental gas delivery device (patent: cannula).
The limitations of Claim 22 are recited in patent claim 1. The limitations of Claims 23 and 34 are recited in patent claims 1 and 19. The limitations of Claims 24 and 35 are recited in patent claims 17 and 49. The limitations of Claims 25 and 36 are recited in patent claims 1, 16, 19 and 48. The limitations of Claims 26 and 37 are recited in patent claims 19. The limitations of Claims 27 and 38 are recited in patent claim 1. The limitations of Claims 28 and 39 are recited in patent claims 14 and 46. The limitations of Claims 29, 30, 40 and 41 are recited in patent claims 13 and 45. The limitations of Claims 31 and 42 are recited in patent claims 18 and 50. 
Regarding Claims 32 and 43, although the limitation of the elbows is not claimed in the conflicting patent. Applicant's assignee already has addressed the usage of an elbow was known. Specifically Stallard discloses an elbow assembly (18, “an elbow assembly 18 provided to the frame 14 and adapted to be connected to an air delivery tube (not shown) that delivers breathable gas to the patient” Para 0022) connected to the frame (14) at the primary gas delivery inlet (defined by the connection of 18 to 14, “an elbow assembly 18 provided to the frame 14 and adapted to be connected to an air delivery tube (not shown) that delivers breathable gas to the patient” Para 0022), the elbow assembly (18) configured to be connected to the air delivery tube (“air delivery tube”). 
Regarding Claims 44 and 45, although the limitation of the bridging portion is not claimed in the conflicting patent.  Applicant's assignee already has addressed the usage of a bridging portion was known.  Specifically, Stallard teaches a bridging portion (80, “each recess 72 includes an asymmetrical shape bounded by upper wall 80 that supports the port 70, inner side wall 82, outer side wall 84, rear wall 86, and front wall 88, and is open at its bottom end. … The walls 82, 84, 86, 88 of the recess 72 are spaced from the port 70 by a sufficient distance to allow a small bore oxygen tube to be pushed onto the port 70, and also to allow closure portions 52 of the ports cap 50 (see FIGS. 8-16) to be received therewithin.” Para 0026) that extends from the supplemental gas port (70) into the cavity (defined by the interior for receiving the patient’s mouth and nose), and the first end of the supplemental gas delivery device being configured to receive the bridging portion (80)  to removably connect the supplemental gas delivery device to the supplemental gas port (70).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot.
Primary Examiner appreciates Applicant’s amendments to clarify the orientation of the supplemental gas delivery device to be “within the cavity”; however, in light of two (2) newly located references Sniadach (2009/0211574) and Teves (5,348,000), it appears the application of a gas delivery tube to be located within the cavity to permit the passage of gases to specific locales within the cavity of a facemask to include single inlet configurations and dual outlet configurations were known. 
In light of this new grounds of rejection, the non-final rejection of the claims has been maintained and made FINAL.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392.  The examiner can normally be reached on M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANNETTE FREDRICKA DIXON
Primary Examiner




/Annette Dixon/Primary Examiner, Art Unit 3785